Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
This is in response to the communication filed on 12/04/2020 and 03/08/2021. Claims 1-20 were pending in the application. Claims   1-20 are allowed.  
Terminal Disclaimer
The terminal disclaimer filed on 03/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,284,551 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed on 12/04/2020, with respect to obviousness type double patenting rejections of claims 1-20 have been fully considered and are persuasive.  Previous obviousness type double patenting rejections are withdrawn as terminal disclaimer filed on 03/08/2021 has been approved. Applicant’s arguments, see remarks, filed on 12/04/2020, with respect to 35 USC 103 type rejections of claims 1-2, 7-13 and 17-18 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 1-2, 7-13 and 17-18 have been withdrawn based on applicant’s arguments and further examiner’s amendments made to the claims. Applicant’s arguments, see remarks, filed on 12/04/2020, with respect to 35 USC 103 type rejections of claims 19-20 have been 
               Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/ or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative Mr.  Eric Li (Registration No. 57,618) on March 8, 2021. Claims 1, 3, 5-6 and 13-15 have been amended as follows:	
	Claim 1.	(Currently Amended) A system, comprising:  
one or more biometric sensors;
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
detecting, via the one or more biometric sensors, first biometric user identification data of a first user;
determining that the first biometric user identification data does not match second biometric user identification data stored on the system;
initiating a search, in response to the determining that the first biometric user identification data does not match second biometric user identification data and via one or more wireless electronic communication protocols, for a first device, wherein the first biometric user identification data is stored on the first device;

determining a type of the first biometric user identification data; and
electronically exchanging data with the first device after the receiving the notification, wherein the electronically exchanging the data comprises electronically exchanging a predefined type of transaction data based on the determined type of the first biometric user identification data.

Claim 3.	(Currently Amended) The system of claim 1, wherein 


the determining the type of the first biometric user identification data comprises determining whether the first biometric user identification data comprises a first type of biometric user identification data or a second type of biometric user identification data; and
the electronically exchanging the predefined type of transaction data comprises: 
electronically exchanging a first type of transaction data based on a determination that the first biometric user identification data comprises the first type of biometric user identification data; or
electronically exchanging a second type of transaction data based on a determination that the first biometric user identification data comprises the second type of biometric user identification data.

Claim 5.	(Currently Amended) The system of claim 3, wherein: 
the first type of biometric user identification data comprises fingerprint data of a first finger; and
the second type of biometric user identification data comprises fingerprint data of a second finger.

Claim 6.	(Currently Amended) The system of claim 3, wherein: 
the first type of biometric user identification data comprises fingerprint data of a single finger; and
the second type of biometric user identification data comprises fingerprint data of multiple fingers.

Claim 13.	(Currently Amended) A method, comprising:
accessing, via one or more sensors of a second device, first biometric user identification data of a first user; 
determining, by one or more hardware processors of the second device, that the first biometric user identification data has not been registered with the second device;
initiating a wireless transmission, by the second device and in response to the determining, to transmit the first biometric user identification data to one or more devices within a predefined distance from the second device;
receiving, by the second device from a first device of the one or more devices, a confirmation that the first biometric user identification data is registered with the first device; 
determining a type of the first biometric user identification data; and
establishing, by the second device, an electronic communication session with the first device after the receiving the confirmation, wherein the establishing comprises establishing a predefined type of electronic communication session based on the determined type of the first biometric user identification data.

Claim 14.	(Currently Amended) The method of claim 13, wherein:




the determining the type of the first biometric user identification data comprises determining whether the first biometric user identification data comprises a first type of biometric user identification data or a second type of biometric user identification data; and
the establishing the predefined type of electronic communication session comprises: 
establishing a first type of electronic communication session based on a determination that the first biometric user identification data comprises the first type of biometric user identification data; or
establishing a second type of electronic communication session based on a determination that the first biometric user identification data comprises the second type of biometric user identification data.

Claim 15.	(Currently Amended) The method of claim 14, wherein the first type of biometric user identification data and the second type of biometric user identification data correspond to different fingerprints.

                                Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances:
           Dorogusker et al, US 9,519,901 B1, and Quigley et al, US 9,805,370 B1 were cited as the closest prior arts of the record during the prosecution of the parent/ current application, however these references taken singly or in combination with one another or other cited references do not anticipate nor fairly and reasonably teach a system comprising besides other limitations: initiating a search, in response to the determining that the first biometric user identification data does not match second biometric user identification data and via one or more wireless electronic communication protocols, for a first device, wherein the first biometric user identification data is stored on the first device; and receiving, from the first device, a notification that the first biometric user identification data is stored on the first device; and electronically exchanging data with the first device after the receiving the notification, wherein the electronically exchanging the data comprises electronically exchanging a predefined type of transaction data based on the determined type of the first biometric user identification data as recited in independent claim 1.
           Furthermore, cited references taken singly or in combination with one another or other cited references do not anticipate nor fairly and reasonably teach a method comprising besides other limitations: initiating a wireless transmission, by the second 
          Furthermore, cited references taken singly or in combination with one another or other cited references do not anticipate nor fairly and reasonably teach a medium comprising besides other limitations: locating, in response to the determining a mismatch between the first biometric user identification data and the second biometric user identification data, a first device for which the first user is an authorized user, the first device being located within a predetermined distance from the second device; and determining whether the first biometric user identification data includes a first type of biometric data or a second type of biometric data; and establishing a first type of data communication with the first device in response to the first biometric user identification data including the first type of biometric data or establishing a second type of data communication with the first device in response to the first biometric user identification data including the second type of biometric data as recited in independent claim 19.
                                                  Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494